        Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                     MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                      18-md-02865-LAK
SCHEME LITIGATION

This document relates to:   The cases identified in
                            Appendix A



DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR
  ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
                  TO OBTAIN EVIDENCE IN THE UK




                                              1
        Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 2 of 29




       Three years into this litigation, SKAT is no closer to proving its allegations of fraud than

it was when it filed suit. Despite having received hundreds of thousands of pages of documents

and taken more than two dozen depositions, SKAT essentially admits that it has no evidence to

support its claim that the defendants were not “the actual holders of the Danish Securities that

they asserted as the basis of their claims for dividend withholding tax refunds.” Accordingly,

with the period for fact discovery waning, SKAT seeks to resort to foreign discovery in an effort

to obtain documents that may or may not show transactions in Danish shares from some, but not

all, of the non-party sub-custodians that purportedly held assets for Solo Capital Partners LLP

(“Solo Capital”). SKAT’s motion is misguided. It seeks information that is not relevant to its

claims in this case, and it is not timely. It ought to be denied.

I.     THE DISCOVERY SKAT SEEKS IS NOT RELEVANT

       The defendants have produced thousands of pages of documents that clearly establish

their ownership of Danish securities. They have produced confirmations showing trades in

Danish securities (e.g., Declaration of Andrew S. Dulberg (“Dulberg Decl.”) Ex. A); custodial

account statements reflecting the purchase and sale of Danish securities (e.g., Dulberg Decl., Ex.

B); custodial account statements reflecting the receipt of dividends based on the ownership of

Danish securities (e.g., Dulberg Decl., Ex. C); and even filings with the United States

Department of Treasury attesting to their ownership of Danish securities (e.g., Dulberg Decl.,

Ex. D). All of the evidence available to the defendants establishes that they bought and sold

Danish securities and were the legal owner of those securities.

       In a last-ditch effort to undermine this evidence, SKAT brings this motion, but its

argument in support of the relevance of the information it seeks is fatally flawed. As an initial

matter, SKAT says that certain defendants it has sued in England “have represented that the

Referenced Sub-Custodians allegedly held Danish Securities on behalf of Solo Capital for the
                                                  2
         Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 3 of 29




benefit of the Plan Defendants in this MDL.” ECF No. 562 at 2 (emphasis added). Not true.

Not a single one of the three citations SKAT supplies in support of that claim actually supports

it. Compare id. (citing Oxford Decl. Ex. 3 at 21, Ex. 4 at 4, and Ex. 5 at 2), with ECF No. 563-3

at 21 (noting that Solo Capital “cleared future contracts through JP Morgan, SEB and Citi

Bank,” but not mentioning any of the defendants in this litigation or suggesting that any sub-

custodian held Danish shares for the benefit of any defendant) (emphasis added), and ECF No.

563-4 at 4 (no mention of Danish securities or defendants in this litigation), and ECF No. 563-5

at 2 (no mention of defendants in this litigation). This alone is dispositive. 1 Moreover, even if

Solo Capital cleared futures contracts through the Referenced Sub-Custodians, that has nothing

to do with SKAT’s claims or the discovery SKAT seeks through its motion, which relates not to

futures contracts at all, but to whether the Referenced Sub-Custodians held Danish securities on

behalf of the defendants.

         Desperate for discovery that might support its claims, SKAT resorts to sheer speculation.

After misrepresenting what Solo Capital has said about the so-called “Referenced Sub-

Custodians,” SKAT guesses that a completely different set of custodians—which it calls the

“Solo Custodians”—“may similarly claim that the Referenced Sub-Custodians served as a Sub-

Custodian for them.” ECF No. 562 at 2 (emphasis added). This hypothesis is nowhere near

enough to warrant discovery into the Solo Custodians. See, e.g., In re Welspun Litig., 2018 WL

4693586, at *3 (S.D.N.Y. Mar. 4, 2018) (denying motion to compel where “Plaintiffs have

provided no basis for this hypothesis [that the requested information was relevant] other than


1
         SKAT’s assertion also fundamentally misconstrues the nature of custodial relationships. A sub-custodian
of a custodian does not hold assets “for the benefit” of the custodian’s clients, but for the benefit of the custodian.
The client—in this case US pension plans—may never know that its custodian has transferred its assets to the sub-
custodian. Nor does it matter; the client never has a contractual relationship with any Referenced Sub-Custodian,
and the client’s accounts accurately reflect the client’s assets regardless of whether those assets are being held by the
sub-custodian on behalf of the custodian.

                                                           3
            Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 4 of 29




pure speculation, and it is settled law that parties may not roam in shadow zones of relevancy to

explore matter which does not presently appear germane on the theory that it might conceivably

become so”) (cleaned up).

         SKAT has not articulated any connection between the account statements of the

Referenced Sub-Custodians and the defendants in this case. Again, the defendants have already

produced their own relevant account statements, including statements from the Solo Custodians

that prove their ownership of Danish securities. Dulberg Decl., Ex. B. Those statements reflect

the Danish shares, and show that the defendants did receive the dividends. There is no need to

look to an account of a sub-custodian to figure out “whether the assertions of the Plans that they

actually owned the Danish Securities, and received the dividends, are true or false” (ECF No.

562 at 7)—the Plan’s own documents establish that they did own the shares and they did receive

the dividends. Whether a custodian acting on behalf of the defendants actually went into the

market and consummated the transactions that are reflected on the defendants’ statements (with

or without the assistance of a sub-custodian) is a completely distinct issue. Whatever the answer

to that question, it does not change the fact that the defendants in this litigation owned the

shares. 2

         The defendants’ account statements alone will be relevant to SKAT’s claims in this case;

statements of a Solo Custodian—whatever they may show—will not be probative of any claim

against the US defendants. At most, they may bear on the liability of Solo Capital and/or Sanjay

Shah, which SKAT has sued in other jurisdictions. But Solo Capital is not a defendant in the US



2
          By way of analogy, if I have a bank statement that shows $100 in a savings account, I am entitled to rely
upon that statement and make the representation that I have $100. One would never test that hypothesis by
inspecting the vaults or records of the bank to ensure that it held, directly or indirectly, at least $100 in cash. But
even if the bank turned out to have no cash at all, that would not change my entitlement to the $100 reflected on my
statement.

                                                           4
         Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 5 of 29




litigation. The defendants in the US never would have seen the records of Solo Capital’s sub-

custodians. Whatever those records reflect will have no bearing on SKAT’s claim that the

defendants in the United States defrauded SKAT.

         Nor has SKAT provided any legitimate basis to support its request for discovery of

correspondence between the Solo Custodians and the UK’s Financial Conduct Authority

(“FCA”). It claims that a letter from the Solo Custodians’ former counsel to the FCA “made

statements regarding the Solo Custodians’ use of Sub-Custodians in relation to Danish Securities

and Dividends.” ECF No. 562 at 4. The actual letter barely supports that characterization,

offering two ambivalent sentences about sub-custodians in the context of a five-page letter that

was sent long after the time period that SKAT has deemed relevant in this case. 3 This meager

record provides no reason to think that the Solo Custodians had any correspondence with the

FCA relating to their sub-custodians’ holdings in Danish securities during the relevant time

period. Even if they did, again, the connection to the defendants in the US litigation is simply

too attenuated to be relevant, and hardly warrants the production of all correspondence between

multiple financial firms and their regulator. See, e.g., Benn v. City of New York, 2019 WL

4857339, at *5 (S.D.N.Y. Oct. 2, 2019) (holding a “fishing expedition” is not sufficient to

support discovery).

II.      SKAT’S MOTION IS ALSO UNTIMELY

         SKAT’s motion also should be rejected because—by SKAT’s own logic—it comes too

late. Roughly three weeks ago, SKAT objected to defendants’ motion seeking discovery through



3
         The letter, dated March 11, 2016, says, “It is believed that . . . Societe General SA, Zurich Branch was the
only sub-custodian used by the Firms. We believe that if there were any other sub-custodians used in connection
with transactions in Danish securities either Oram Arti and/or Martin Ward would have knowledge in that record.”
ECF No. 563-5 at 2. In SKAT’s Responses and Objections to Defendants’ First Requests for Production of
Documents, it stated that it would not produce any documents created after June 15, 2015.

                                                          5
         Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 6 of 29




the Hague Convention on the grounds that “Defendants could have made their motion months, if

not years, ago,” chided “defendants’ dilatory tactics,” and urged this Court to prohibit defendants

from making use of any discovery that defendants obtained after June 30, 2021 as a result of

their motion. ECF No. 553 at 1-2 (filed Mar. 15, 2021). If it was too late—weeks ago—for

defendants to seek discovery through the Hague Convention, it is certainly too late now for

SKAT to do the same. Especially where, unlike defendants, SKAT provides no explanation for

why it is seeking this discovery so late in the day. 4 That is reason enough to deny this particular

request. See, e.g., Skyline Steel, L.L.C. v. Pilepro, L.L.C., 2015 WL 13832108, at *1 (S.D.N.Y.

Jan. 28, 2015) (denying motion seeking discovery through Hague Convention as untimely).

         SKAT’s motion should be denied.

Dated: New York, New York
       April 7, 2021


                                                       Respectfully submitted,


                                                       WILMER CUTLER PICKERING
                                                        HALE AND DORR LLP


                                                  By: /s/ Alan E. Schoenfeld
                                                     ALAN E. SCHOENFELD
                                                     ANDREW S. DULBERG
                                                     7 World Trade Center
                                                     250 Greenwich Street
                                                     New York, NY 10007
                                                     Telephone: (212) 230-8800
                                                     alan.schoenfeld@wilmerhale.com


                                                       Attorneys for Defendants Richard Markowitz,
                                                       Jocelyn Markowitz, Avanix Management LLC Roth
                                                       401(K) Plan, Batavia Capital Pension Plan,
4
          By contrast, as defendants explained, the timing of their motion for letters rogatory was influenced by the
fact that it took counsel for SKAT many months to confirm which witnesses it represented and would tender for
deposition without requiring defendants to resort to the Hague Convention. See ECF No. 555 at 9.

                                                          6
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 7 of 29




                            Calypso Investments Pension Plan, Cavus Systems
                            LLC Roth 401(K) Plan, Hadron Industries LLC
                            Roth 401(K) Plan, RJM Capital Pension Plan, RJM
                            Capital Pension Plan Trust, Routt Capital Pension
                            Plan, Routt Capital Trust


                            KOSTELANETZ & FINK, LLP


                         By: /s/ Sharon L. McCarthy
                            SHARON L. MCCARTHY
                            7 World Trade Center, 34th Floor
                            New York, New York 10007
                            Tel: (212) 808-8100
                            Fax: (212) 808-8108
                            smccarthy@kflaw.com


                            Attorneys for Defendants John van Merkensteijn,
                            III, Elizabeth van Merkensteijn, Azalea Pension
                            Plan, Basalt Ventures LLC Roth 401(K) Plan,
                            Bernina Pension Plan, Bernina Pension Plan Trust,
                            Michelle Investments Pension Plan, Omineca
                            Pension Plan, Omineca Trust, Remece Investments
                            LLC Pension Plan, Starfish Capital Management
                            LLC Roth 401(K) Plan, Tarvos Pension Plan, Voojo
                            Productions LLC Roth 401(K) Plan, Xiphias LLC
                            Pension Plan


                            CAPLIN & DRYSDALE,
                             CHARTERED


                         By: /s/ Mark D. Allison
                            Mark D. Allison
                            CAPLIN & DRYSDALE, CHARTERED
                            600 Lexington Avenue, 21st Floor
                            New York, New York 10022
                            Phone: (212) 379-6060
                            Email: mallison@capdale.com


                            Attorneys for Defendants Robert Klugman, Doston
                            Bradley, Roger Lehman, Thomas Kertelits , Carl
                            Andrew Vergari, Sean Driscoll, Gavin Crescenzo,
                            Bradley Crescenzo, Svetlin Petkov, Matthew Tucci,

                               7
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 8 of 29




                            John LaChance, Vincent Natoli, Todd Bergeron,
                            Kevin Kenning, RAK Investment Trust, Aerovane
                            Logistics LLC Roth 401K Plan, Edgepoint Capital
                            LLC Roth 401K Plan, Headsail Manufacturing LLC
                            Roth 401K Plan, The Random Holdings 401K Plan,
                            The Stor Capital Consulting LLC 401K Plan; The
                            Bradley London Pension Plan, The DMR Pension
                            Plan, The Houston Rocco LLC 401K Plan, The
                            Proper Pacific LLC 401K Plan, The LBR Capital
                            Pension Plan, The Atlantic DHR 401K Plan, The
                            Busby Black 401K Plan, The Canada Rock LLC
                            401K Plan, The ISDB Pension Plan, The Monin
                            Amper Pension Plan, The NYC Stanismore Pension
                            Plan, The Texas Rocco LLC 401K Plan, Sanford
                            Villa Pension Plan, The Aston Advisors LLC 401K
                            Plan, The Sector 230 LLC 401K Plan, The M2F
                            Wellness LLC 401K Plan, The MPQ Holdings LLC
                            401K Plan, The TKKJ LLC 401K Plan, NYCATX
                            LLC Solo 401K Plan, Ackview Solo 401K Plan, The
                            Dosmon Bly Pension Plan Doston, The India
                            Bombay LLC 401K Pension Plan, The Aria Pension
                            Plan, The Belforte Pension Plan, The Bravos
                            Advisors 401K Plan, The Costello Advisors Pension
                            Plan, The Eskin Pension Plan, The Fieldcrest
                            Pension Plan, The Westport Advisors LLC 401K
                            Plan, The Kodiak Capital Pension Plan, The Kyber
                            Pension Plan, The Lerici Capital Pension Plan, The
                            Ludlow Holdings 401K Plan, The Regoleth Pension
                            Plan, The Saba Capital LLC 401K Plan, The West
                            River Pension Plan, The Stark Pension Plan, The
                            Petkov Partners Pension Plan, The Petkov
                            Management LLC 401K Plan, The SVP 401K Plan,
                            The Krabi Holdings LLC 401K Plan, The SPKK
                            LLC 401K Plan, The KASV Group Pension Plan,
                            The 78 Yorktown Pension Plan, The Cambridge
                            Town Line Pension Plan, The Diamond Scott
                            Capital Pension Plan, The Hotel Fromance Pension
                            Plan, The Mountain Air LLC 401K Plan, The SKSL
                            LLC Pension Plan, The Snow Hill Pension Plan,
                            The Westridge Ave LLC 401K Plan, The Shapiro
                            Blue Management LLC 401K Plan, The Patrick
                            Partners Conglomerate Pension Plan, CSCC
                            Capital Pension Plan, The Cardinal Consulting
                            Pension Plan, The Egret Associates LLC 401K
                            Plan, The Crow Associates Pension Plan, The
                            Heron Advisors Pension Plan, The Hoboken

                               8
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 9 of 29




                            Advisors LLC 401K Plan, The Jayfran Blue Pension
                            Plan, The JT Health Consulting LLC 401K Plan,
                            The Lakeview Advisors 401K Plan, The Osprey
                            Associates LLC 401K Plan, The Sandpiper Pension
                            Plan, The Zen Training LLC 401(K) Plan, The
                            Everything Clean LLC 401K Plan, The Jump Group
                            LLC 401K Plan, The Oaks Group Pension Plan,
                            The Wave Maven LLC 401K Plan, The Balmoral
                            Management LLC 401K Pension Plan, The Beech
                            Tree Partners 401K Plan, The Blackbird 401K
                            Plan, The Chambers Property Management LLC
                            401K Plan, FiftyEightSixty LLC Solo 401K Plan,
                            The Hawk Group Pension Plan, The Hibiscus
                            Partners LLC 401K Plan, The Maple Advisors LLC
                            401K Plan, OneZeroFive LLC Solo 401K Plan, The
                            Sea Bright Advisors LLC 401K Plan, The Tag
                            Realty Advisors LLC 401K Plan, The Throckmorton
                            Advisors 401K Plan, JML Capital LLC 401K Plan,
                            The Dink 14 LLC 401K Plan, Natoli Management
                            Pension Plan, Nova Fonta Trading LLC 401K Plan,
                            The Skybax LLC 401K Plan, The Robin Daniel
                            Pension Plan, The FWC Capital LLC Pension Plan,
                            The RDL Consulting Group LLC Pension Plan,
                            Cole Enterprises USA Retirement Plan Trust,
                            Blackrain Pegasus LLC Solo 401K Plan, Gyos 23
                            LLC Solo 401K Plan, The Oak Tree One 401K
                            Plan, The Joanne E. Bradley Solo 401K Plan,
                            Delgado Fox LLC Solo 401K Plan, Pegasus Fox 23
                            LLC Solo 401K Plan, KK Law Firm Retirement
                            Plan Trust, The Valerius LLC Solo 401K Plan, The
                            Sinclair Pension Plan, The Green Group Site
                            Pension Plan, The Mueller Investments Pension
                            Plan, The Bella Consultants Pension Plan, Blue
                            Ocean Equity LLC Retirement Plan Trust


                            KAPLAN RICE LLP


                         By: /s/ Michelle A. Rice
                            Michelle A. Rice
                            Kaplan Rice LLP
                            142 West 57th Street
                            Suite 4A
                            New York N.Y. 10019
                            (212) 333-0227
                            mrice@kaplanrice.com

                               9
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 10 of 29




                             Attorneys for Defendants Joseph Herman, David
                             Zelman, Edwin Miller, Ronald Altbach, Perry
                             Lerner, Robin Jones, Ballast Ventures LLC Roth
                             401(K) Plan, Bareroot Capital Investments LLC
                             Roth 401(K)Plan, Albedo Management LLC Roth
                             401(K) Plan, Dicot Technologies LLC Roth 401(K)
                             Plan, Fairlie Investments LLC Roth 401(K) Plan,
                             First Ascent Worldwide LLC Roth 401(K) Plan,
                             Battu Holdings LLC Roth 401(K) Plan, Cantata
                             Industries LLC Roth 401(K) Plan, Crucible
                             Ventures LLC Roth 401(K) Plan, Monomer
                             Industries LLC Roth 401(K) Plan, Limelight Global
                             Productions LLC Roth 401(K) Plan, Loggerhead
                             Services LLC Roth 401(K) Plan, PAB Facilities
                             Global LLC Roth 401(K) Plan, Plumrose Industries
                             LLC Roth 401(K) Plan, Pinax Holdings LLC Roth
                             401(K) Plan, Roadcraft Technologies LLC Roth
                             401(K) Plan, Sternway Logistics LLC Roth 401(K)
                             Plan, Trailing Edge Productions LLC Roth 401(K)
                             Plan, True Wind Investments LLC Roth 401(K)
                             Plan, Eclouge Industry LLC Roth 401(K) Plan,
                             Vanderlee Technologies Pension Plan, Vanderlee
                             Technologies Pension Plan Trust, Cedar Hill
                             Capital Investments LLC Roth 401(K) Plan, Green
                             Scale Management LLC Roth 401(K) Plan, Fulcrum
                             Productions LLC Roth 401(K) Plan, Keystone
                             Technologies LLC Roth 401(K) Plan, Tumba
                             Systems LLC Roth 401(K) Plan


                             DEWEY PEGNO & KRAMARSKY LLP


                          By: /s/ Thomas E.L. Dewey
                             Thomas E.L. Dewey
                             777 Third Avenue – 37th Floor
                             New York, New York 10017
                             Tel.: (212) 943-9000
                             Fax: (212) 943-4325
                             E-mail: tdewey@dpklaw.com


                             Attorneys for Defendant
                             Michael Ben-Jacob




                               10
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 11 of 29




                             WILLIAMS & CONNOLLY LLP


                          By: /s/ Stephen D. Andrews
                             Stephen D. Andrews
                             Amy B. McKinlay
                             Williams & Connolly LLP
                             725 Twelfth Street, N.W.
                             Washington, DC 20005
                             (202) 434-5000
                             amckinlay@wc.com
                             sandrews@wc.com


                             Attorneys for Defendants Sander Gerber and
                             Sander Gerber Pension Plan




                               11
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 12 of 29




                                    APPENDIX A

         Defendants                         Counsel                Associated Case(s)
John van Merkensteijn, III     Sharon L. McCarthy                 19-cv-01866
                               Caroline Ciraolo                   19-cv-01865
                               Nicholas S. Bahnsen                19-cv-01906
                               Kostelanetz & Fink LLP             19-cv-01894
                               7 World Trade Center, 34th Floor   19-cv-01911
                               New York, New York 10007           19-cv-01871
                               Tel: (212) 808-8100                19-cv-01930
                               Fax: (212) 808-8108                19-cv-01873
                               cciraolo@kflaw.com                 19-cv-01794
                               smccarthy@kflaw.com                19-cv-01798
                               nbahnsen@kflaw.com                 19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928
                                                                  19-cv-01931
                                                                  19-cv-01800
                                                                  19-cv-01803
                                                                  19-cv-01809
                                                                  19-cv-01818
                                                                  19-cv-01801
                                                                  19-cv-01810
                                                                  19-cv-01813

Elizabeth van Merkensteijn                                        19-cv-01893

Azalea Pension Plan                                               19-cv-01893

Basalt Ventures LLC Roth                                          19-cv-01866
401(K) Plan

Bernina Pension Plan                                              19-cv-01865

Bernina Pension Plan Trust                                        19-cv-10713

Michelle Investments Pension                                      19-cv-01906
Plan

Omineca Pension Plan                                              19-cv-01894

Omineca Trust                                                     19-cv-01794
                                                                  19-cv-01798
                                                                  19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928


                                           12
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 13 of 29




        Defendants                        Counsel                 Associated Case(s)
                                                                 19-cv-01931
                                                                 19-cv-01800
                                                                 19-cv-01803
                                                                 19-cv-01809
                                                                 19-cv-01818
                                                                 19-cv-01801
                                                                 19-cv-01810
                                                                 19-cv-01813

Remece Investments LLC                                           19-cv-01911
Pension Plan

Starfish Capital Management                                      19-cv-01871
LLC Roth 401(K) Plan

Tarvos Pension Plan
                                                                 19-cv-01930
Voojo Productions LLC Roth
401(K) Plan                                                      19-cv-01873

Xiphias LLC Pension Plan
                                                                 19-cv-01924

Richard Markowitz             Alan E. Schoenfield                19-cv-01867
                              Wilmer Cutler Pickering Hale and   19-cv-01895
                              Dorr LLP                           19-cv-01869
                              7 World Trade Center               19-cv-01868
                              250 Greenwich Street               19-cv-01898
                              New York, NY 10007                 19-cv-10713
                              Telephone: (212) 230-8800          19-cv-01896
                              alan.schoenfeld@wilmerhale.com     19-cv-01783
                                                                 19-cv-01922
                                                                 19-cv-01926
                                                                 19-cv-01929
                                                                 19-cv-01812
                                                                 19-cv-01870
                                                                 19-cv-01792
                                                                 19-cv-01806
                                                                 19-cv-01808
                                                                 19-cv-01815

Jocelyn Markowitz                                                19-cv-01904

Avanix Management LLC                                            19-cv-01867
Roth 401(K) Plan

                                         13
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 14 of 29




         Defendants                        Counsel             Associated Case(s)

Batavia Capital Pension Plan                                  19-cv-01895
Calypso Investments Pension                                   19-cv-01904
Plan

Cavus Systems LLC Roth                                        19-cv-01869
401(K) Plan

Hadron Industries LLC Roth                                    19-cv-01868
401(K) Plan

RJM Capital Pension Plan                                      19-cv-01898

RJM Capital Pension Plan                                      19-cv-10713
Trust

Routt Capital Pension Plan                                    19-cv-01896

Routt Capital Trust                                           19-cv-01783
                                                              19-cv-01922
                                                              19-cv-01926
                                                              19-cv-01929
                                                              19-cv-01812
                                                              19-cv-01870
                                                              19-cv-01792
                                                              19-cv-01806
                                                              19-cv-01808
                                                              19-cv-01815

Robert Klugman                 Mark D. Allison                18-cv-04434
                               Caplin & Drysdale, Chartered   18-cv-07824
                               600 Lexington Avenue           18-cv-07827
                               21st Floor                     18-cv-07828
                               New York, NY 10022             18-cv-07829
                               Tel: (212) 379-6000            19-cv-07829
                               mallison@capdale.com           19-cv-01783
                               zziering@capdale.com           19-cv-01785
                                                              19-cv-01788
                                                              19-cv-01791
                                                              19-cv-01792
                                                              19-cv-01798
                                                              19-cv-01800
                                                              19-cv-01801
                                                              19-cv-01803
                                                              19-cv-01806

                                          14
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 15 of 29




         Defendants                 Counsel             Associated Case(s)
                                                       19-cv-01808
                                                       19-cv-01809
                                                       19-cv-01810
                                                       19-cv-01812
                                                       19-cv-01813
                                                       19-cv-01815
                                                       19-cv-01818
                                                       19-cv-01870
                                                       19-cv-01918
                                                       19-cv-01922
                                                       19-cv-01926
                                                       19-cv-01928
                                                       19-cv-01929
                                                       19-cv-01931


RAK Investment Trust                                   18-cv-07828

Aerovane Logistics LLC Roth
401(K) Plan                                            18-cv-07827

Edgepoint Capital LLC Roth
401(K) Plan                                            18-cv-07824

Headsail Manufacturing LLC
Roth 401(K) Plan
                                                       18-cv-07829
The Random Holdings 401(K)
Plan

The Stor Capital Consulting                            18-cv-04434
LLC 401(K) Plan

The Bradley London Pension                             18-cv-04047
Plan

The DMR Pension Plan                                   18-cv-04049

The Houston Rocco LLC                                  18-cv-04050
401K Plan

The Proper Pacific LLC 401K                            18-cv-04051
Plan

The LBR Capital Pension Plan                           18-cv-04052

                                    15
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 16 of 29




         Defendants                 Counsel             Associated Case(s)
The Atlantic DHR 401K Plan                             18-cv-04430

The Busby Black 401K Plan                              18-cv-04522

The Canada Rock LLC 401K                               18-cv-04531
Plan

The ISDB Pension Plan                                  18-cv-04536

The Monin Amper Pension                                18-cv-04538
Plan

The NYC Stanismore Pension                             18-cv-04541
Plan

The Texas Rocco LLC 401K                               18-cv-04543
Plan

Sanford Villa Pension Plan                             18-cv-04767

The Aston Advisors LLC                                 18-cv-04770
401K Plan

The Sector 230 LLC 401K                                18-cv-04771
Plan

The M2F Wellness LLC 401K                              18-cv-04890
Plan

The MPQ Holdings LLC 401K                              18-cv-04892
Plan

The TKKJ LLC 401K Plan                                 18-cv-04896

NYCATX LLC Solo 401K                                   18-cv-04898
Plan

Ackview Solo 401K Plan                                 18-cv-04900

The Dosmon Bly Pension Plan                            18-cv-05045
Doston

The India Bombay LLC 401K                              18-cv-05057
Pension Plan



                                    16
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 17 of 29




         Defendants                 Counsel             Associated Case(s)
The Aria Pension Plan                                  18-cv-05147

The Belforte Pension Plan                              18-cv-05150

The Bravos Advisors 401K                               18-cv-05151
Plan

The Costello Advisors Pension                          18-cv-05158
Plan

The Eskin Pension Plan                                 18-cv-05164

The Fieldcrest Pension Plan                            18-cv-05180

The Westport Advisors LLC                              18-cv-05183
401K Plan

The Kodiak Capital Pension                             18-cv-05185
Plan

The Kyber Pension Plan                                 18-cv-05186

The Lerici Capital Pension                             18-cv-05188
Plan

The Ludlow Holdings 401K                               18-cv-05189
Plan

The Regoleth Pension Plan                              18-cv-05190

The Saba Capital LLC 401K                              18-cv-05192
Plan

The West River Pension Plan                            18-cv-05193

The Stark Pension Plan                                 18-cv-05194

The Petkov Partners Pension                            18-cv-05299
Plan

The Petkov Management LLC                              18-cv-05300
401K Plan

The SVP 401K Plan                                      18-cv-05305



                                    17
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 18 of 29




        Defendants                  Counsel             Associated Case(s)
The Krabi Holdings LLC                                 18-cv-05307
401K Plan

The SPKK LLC 401K Plan                                 18-cv-05308

The KASV Group Pension                                 18-cv-05309
Plan

The 78 Yorktown Pension                                18-cv-09565
Plan

The Cambridge Town Line                                18-cv-09570
Pension Plan

The Diamond Scott Capital                              18-cv-09587
Pension Plan

The Hotel Fromance Pension                             18-cv-09588
Plan

The Mountain Air LLC 401K                              18-cv-09589
Plan

The SKSL LLC Pension Plan                              18-cv-09590

The Snow Hill Pension Plan                             18-cv-09650

The Westridge Ave LLC 401K                             18-cv-09665
Plan

The Shapiro Blue                                       18-cv-09666
Management LLC 401K Plan

The Patrick Partners                                   18-cv-09668
Conglomerate Pension Plan

CSCC Capital Pension Plan                              18-cv-09669

The Dink 14 LLC 401K Plan                              18-cv-10091

JML Capital LLC 401K Plan                              18-cv-10092

Natoli Management Pension                              18-cv-10093
Plan



                                    18
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 19 of 29




        Defendants                  Counsel             Associated Case(s)
Nova Fonta Trading LLC                                 18-cv-10094
401K Plan

The Skybax LLC 401K Plan                               18-cv-10095

The FWC Capital LLC                                    18-cv-10098
Pension Plan

The RDL Consulting Group                               18-cv-10099
LLC Pension Plan

Cole Enterprises USA                                   18-cv-10118
Retirement Plan Trust

Blackrain Pegasus LLC Solo                             18-cv-10119
401K Plan

Gyos 23 LLC Solo 401K Plan                             18-cv-10122

The Oak Tree One 401K Plan                             18-cv-10123

The Joanne E. Bradley Solo                             18-cv-10124
401K Plan

Delgado Fox LLC Solo 401K                              18-cv-10125
Plan

Pegasus Fox 23 LLC Solo                                18-cv-10126
401K Plan

KK Law Firm Retirement Plan                            18-cv-10127
Trust

The Valerius LLC Solo 401K                             18-cv-10129
Plan

The Sinclair Pension Plan                              18-cv-10133

The Green Group Site Pension                           18-cv-10134
Plan

The Mueller Investments                                18-cv-10135
Pension Plan




                                    19
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 20 of 29




         Defendants                 Counsel             Associated Case(s)
The Bella Consultants Pension                          18-cv-10136
Plan

Blue Ocean Equity LLC                                  18-cv-10137
Retirement Plan Trust

Doston Bradley                                         18-cv-04047
                                                       18-cv-04049
                                                       18-cv-04050
                                                       18-cv-04051
                                                       18-cv-04052
                                                       18-cv-04430
                                                       18-cv-04522
                                                       18-cv-04531
                                                       18-cv-04536
                                                       18-cv-04538
                                                       18-cv-04541
                                                       18-cv-04543
                                                       18-cv-05045
                                                       18-cv-05057
                                                       18-cv-10119
                                                       18-cv-10122
                                                       18-cv-10123
                                                       18-cv-10124
                                                       18-cv-10125
                                                       18-cv-10126

Roger Lehman                                           18-cv-04767
                                                       18-cv-04770
                                                       18-cv-05147
                                                       18-cv-05150
                                                       18-cv-05151
                                                       18-cv-05158
                                                       18-cv-05164
                                                       18-cv-05180
                                                       18-cv-05183
                                                       18-cv-05185
                                                       18-cv-05186
                                                       18-cv-05188
                                                       18-cv-05189
                                                       18-cv-05190
                                                       18-cv-05192
                                                       18-cv-05193
                                                       18-cv-05194
                                                       18-cv-05299

                                    20
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 21 of 29




         Defendants                 Counsel             Associated Case(s)
                                                       18-cv-05305
                                                       18-cv-05308
                                                       18-cv-05309
                                                       18-cv-09565
                                                       18-cv-09570
                                                       18-cv-09587
                                                       18-cv-09588
                                                       18-cv-09589
                                                       18-cv-09590
                                                       18-cv-09650
                                                       18-cv-09665
                                                       18-cv-09666
                                                       18-cv-09668
                                                       18-cv-09669
                                                       18-cv-10092
                                                       18-cv-10093
                                                       18-cv-10094
                                                       18-cv-10098
                                                       18-cv-10099
                                                       18-cv-10129
                                                       18-cv-10133
                                                       18-cv-10134
                                                       18-cv-10135
                                                       18-cv-10136

Mitchell Protass                                       18-cv-04890
                                                       18-cv-04892

Thomas Kertelits                                       18-cv-04896

Carl Andrew Vergari                                    18-cv-04898

Sean Driscoll                                          18-cv-04900

Gavin Crescenzo                                        18-cv-05147
                                                       18-cv-05150
                                                       18-cv-05151
                                                       18-cv-05158
                                                       18-cv-05164
                                                       18-cv-05180
                                                       18-cv-05183
                                                       18-cv-05185
                                                       18-cv-05186
                                                       18-cv-05188
                                                       18-cv-05189

                                    21
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 22 of 29




         Defendants                 Counsel             Associated Case(s)
                                                       18-cv-05190
                                                       18-cv-05192
                                                       18-cv-05193
                                                       18-cv-05194
                                                       18-cv-05307

Bradley Crescenzo                                      18-cv-05151
                                                       18-cv-05185
                                                       18-cv-05186
                                                       18-cv-05190
                                                       18-cv-05194
                                                       18-cv-10095

Svetlin Petkov                                         18-cv-05299
                                                       18-cv-05300
                                                       18-cv-05305
                                                       18-cv-05308
                                                       18-cv-05309

Vincent Natoli                                         18-cv-10091
                                                       18-cv-10093
                                                       18-cv-10094

John LaChance                                          18-cv-10093

Kevin Kenning                                          18-cv-10127
                                                       18-cv-10137
                                                       18-cv-10118

Todd Bergeron                                          18-cv-10118
                                                       18-cv-10137

The Cardinal Consulting                                18-cv-10028
Pension Plan

The Egret Associates LLC                               18-cv-10030
401K Plan

The Crow Associates Pension                            18-cv-10031
Plan

The Heron Advisors Pension                             18-cv-10032
Plan




                                    22
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 23 of 29




        Defendants                  Counsel             Associated Case(s)
The Hoboken Advisors LLC                               18-cv-10035
401K Plan

The Jayfran Blue Pension Plan                          18-cv-10036

The JT Health Consulting LLC                           18-cv-10039
401K Plan

The Lakeview Advisors 401K                             18-cv-10049
Plan

The Osprey Associates LLC                              18-cv-10060
401K Plan

The Sandpiper Pension Plan                             18-cv-10061

The Zen Training LLC 401(K)                            18-cv-10062
Plan

The Everything Clean LLC                               18-cv-10063
401K Plan

The Jump Group LLC 401K                                18-cv-10064
Plan

The Oaks Group Pension Plan                            18-cv-10065

The Wave Maven LLC 401K                                18-cv-10066
Plan

The Beech Tree Partners 401K                           18-cv-10069
Plan

The Blackbird 401K Plan                                18-cv-10070

The Chambers Property                                  18-cv-10071
Management LLC 401K Plan

FiftyEightSixty LLC Solo                               18-cv-10073
401K Plan

The Hawk Group Pension Plan                            18-cv-10074

The Hibiscus Partners LLC                              18-cv-10076
401K Plan

                                    23
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 24 of 29




        Defendants                  Counsel             Associated Case(s)
The Maple Advisors LLC                                 18-cv-10077
401K Plan

OneZeroFive LLC Solo 401K                              18-cv-10080
Plan

The Sea Bright Advisors LLC                            18-cv-10082
401K Plan

The Tag Realty Advisors LLC                            18-cv-10083
401K Plan

The Throckmorton Advisors                              18-cv-10086
401K Plan

The Robin Daniel Pension                               18-cv-10096
Plan

Matthew Tucci                                          18-cv-10028
                                                       18-cv-10030
                                                       18-cv-10031
                                                       18-cv-10032
                                                       18-cv-10035
                                                       18-cv-10036
                                                       18-cv-10039
                                                       18-cv-10049
                                                       18-cv-10060
                                                       18-cv-10061
                                                       18-cv-10062
                                                       18-cv-10063
                                                       18-cv-10064
                                                       18-cv-10065
                                                       18-cv-10066
                                                       18-cv-10069
                                                       18-cv-10070
                                                       18-cv-10071
                                                       18-cv-10073
                                                       18-cv-10074
                                                       18-cv-10076
                                                       18-cv-10077
                                                       18-cv-10080
                                                       18-cv-10082
                                                       18-cv-10083
                                                       18-cv-10086
                                                       18-cv-10096

                                    24
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 25 of 29




        Defendants                         Counsel       Associated Case(s)
Joseph Herman                  Michelle A. Rice        1:19-cv-01785
                               Kaplan Rice LLP         1:19-cv-01781
                               142 West 57th Street    1:19-cv-01791
                               Suite 4A                1:19-cv-01794
David Zelman                   New York N.Y. 10019     1:19-cv-01918
                               (212) 333-0227          1:19-cv-01783
                               mrice@kaplanrice.com    1:19-cv-01798
                                                       1:19-cv-01788

                                                       1:19-cv-01926
Edwin Miller                                           1:19-cv-01922
                                                       1:19-cv-01928
                                                       1:19-cv-01929
                                                       1:19-cv-01931

                                                       1:19-cv-01809
Ronald Altbach                                         1:19-cv-01800
                                                       1:19-cv-01803
                                                       1:19-cv-01812
                                                       1:19-cv-01818

                                                       1:19-cv-01806
Perry Lerner                                           1:19-cv-01870
                                                       1:19-cv-01792
                                                       1:19-cv-01808
                                                       1:19-cv-01815

                                                       1:19-cv-01801
Robin Jones                                            1:19-cv-01810
                                                       1:19-cv-01813


Ballast Ventures LLC Roth                              1:19-cv-01781
401(K) Plan

Bareroot Capital Investments                           1:19-cv-01783
LLC Roth 401(K) Plan

Albedo Management LLC
Roth 401(K) Plan                                       1:19-cv-01785

Dicot Technologies LLC Roth
401(K) Plan                                            1:19-cv-01788




                                         25
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 26 of 29




          Defendants                Counsel              Associated Case(s)
Fairlie Investments LLC Roth                           1:19-cv-01791
401(K) Plan

First Ascent Worldwide LLC                             1:19-cv-01792
Roth 401(K) Plan

Battu Holdings LLC Roth                                1:19-cv-01794
401(K) Plan

Cantata Industries LLC Roth                            1:19-cv-01798
401(K) Plan

Crucible Ventures LLC Roth                             1:19-cv-01800
401(K) Plan

Monomer Industries LLC Roth                            1:19-cv-01801
401(K) Plan

Limelight Global Productions                           1:19-cv-01803
LLC Roth 401(K) Plan

Loggerhead Services LLC
Roth 401(K) Plan                                       1:19-cv-01806

PAB Facilities Global LLC
Roth 401(K) Plan                                       1:19-cv-01808

Plumrose Industries LLC Roth
401(K) Plan                                            1:19-cv-01809

Pinax Holdings LLC Roth
401(K) Plan                                            1:19-cv-01810

Roadcraft Technologies LLC
Roth 401(K) Plan                                       1:19-cv-01812

Sternway Logistics LLC Roth
401(K) Plan                                            1:19-cv-01813

Trailing Edge Productions                              1:19-cv-01815
LLC Roth 401(K) Plan

True Wind Investments LLC                              1:19-cv-01818
Roth 401(K) Plan



                                    26
     Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 27 of 29




         Defendants                         Counsel                Associated Case(s)
Eclouge Industry LLC Roth                                        1:19-cv-01870
401(K) Plan

Vanderlee Technologies                                           1:19-cv-01918
Pension Plan

Vanderlee Technologies                                           1:19-cv-01918
Pension Plan Trust

Cedar Hill Capital Investments                                   1:19-cv-01922
LLC Roth 401(K) Plan

Green Scale Management LLC                                       1:19-cv-01926
Roth 401(K) Plan

Fulcrum Productions LLC                                          1:19-cv-01928
Roth 401(K) Plan

Keystone Technologies LLC                                        1:19-cv-01929
Roth 401(K) Plan

Tumba Systems LLC Roth                                           1:19-cv-01931
401(K) Plan
Sander Gerber                    Stephen D. Andrews              18-cv-4899
                                 Amy B. McKinlay
Sander Gerber Pension Plan       Williams & Connolly LLP         18-cv-4899
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 (202) 434-5000
                                 amckinlay@wc.com
                                 sandrews@wc.com
Michael Ben-Jacob                Thomas E. L. Dewey              1:18-cv-04434
                                 Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                                 777 Third Avenue – 37th Floor   1:18-cv-07827
                                 New York, New York 10017        1:18-cv-07828
                                 Tel.: (212) 943-9000            1:18-cv-07829
                                 Fax: (212) 943-4325             1:19-cv-01781
                                 E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                                                 1:19-cv-01785
                                                                 1:19-cv-01788
                                                                 1:19-cv-01791
                                                                 1:19-cv-01792
                                                                 1:19-cv-01794
                                                                 1:19-cv-01798
                                                                 1:19-cv-01800

                                           27
Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 28 of 29




  Defendants                   Counsel              Associated Case(s)
                                                  1:19-cv-01801
                                                  1:19-cv-01803
                                                  1:19-cv-01806
                                                  1:19-cv-01808
                                                  1:19-cv-01809
                                                  1:19-cv-01810
                                                  1:19-cv-01812
                                                  1:19-cv-01813
                                                  1:19-cv-01815
                                                  1:19-cv-01818
                                                  1:19-cv-01866
                                                  1:19-cv-01867
                                                  1:19-cv-01868
                                                  1:19-cv-01869
                                                  1:19-cv-01870
                                                  1:19-cv-01871
                                                  1:19-cv-01873
                                                  1:19-cv-01894
                                                  1:19-cv-01896
                                                  1:19-cv-01918
                                                  1:19-cv-01922
                                                  1:19-cv-01926
                                                  1:19-cv-01928
                                                  1:19-cv-01929
                                                  1:19-cv-01931




                               28
       Case 1:18-md-02865-LAK Document 564 Filed 04/07/21 Page 29 of 29




                                CERTIFICATE OF SERVICE

       I certify that on April 7, 2021, I caused a true copy of the foregoing to be filed with the

Clerk of the United States District Court for the Southern District of New York by using the

Court’s CM/ECF system. I further certify that Plaintiff is represented by attorneys who are

registered CM/ECF users and that service will be accomplished by the CM/ECF system



 April 7, 2021                                   /s/ Andrew S. Dulberg
 Boston, MA                                      Andrew S. Dulberg




                                                29
